DETAILED ACTION
This office action is in response to the above identified application filed on July 24, 2022. The application contains claims 1-9. 
Claim 2 is cancelled
Claims 1 and 3-9 are pending

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments and amendments filed on July 24, 2022 have been fully considered and the objections and rejections are updated accordingly. 

Specification
	In view of the amendments to the specification, the corresponding objection to the specification is withdrawn.

Claim Objections
In view of the amendments to the claims, the objections to claims 2 and 3 are withdrawn.

Claim Rejections - 35 USC § 101
In view of the amendments to claims 7 and 9, the 35 U.S.C. 101 rejections to claims 7-9 for being directed to non-statutory subject matter are withdrawn.
New 35 U.S.C. 101 rejections to claims being directed to an abstract idea are made. Please refer to below for details.

Claim Rejections - 35 USC § 102 & 103
	In view the amendments to claims 1, 7, and 9, the 35 USC § 102 & 103 rejections to claims 1, 5-9 are withdrawn. As set forth in this office action, claims 1, 3-5, and 7-9 are rejected under 35 USC 101 for being directed to an abstract idea without significantly more. Applicant is advised to amend claims 1, 7, and 9 to overcome the 35 USC 101 rejections so as to put these claims and their respective dependent claims in condition for allowance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, and 7-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The 2019 PEG guidance for subject matter eligibility is applied in the following analyses:

At Step 1
The inventions of claims 1, 7 and 9 are directed to the statutory category of a process (claims 1), a machine (claim 7) and a product (claim 9).

At Step 2A, Prong One
The claimed invention is directed to abstract ideas in the form of mental processes without significantly more. Claims 1, 7 and 9 recite the following limitations:
“selecting one element from each of two selected preprocessed experimental arrays according to an analysis requirement, and combining the elements to establish a cyclic experimental database, wherein the cyclic experimental database comprises a plurality of combination data meeting the analysis requirement”. Selecting one element from each array based on an analysis requirement and combining the elements can be performed mentally. To establish a cyclic experimental database appears to be an intended use of the combined elements.
“performing cyclic statistical analysis on the combination data in the cyclic experimental database, to obtain a cyclic statistical result corresponding to retrieved combination data”.  Paragraph [0058]-[0059] of the specification make clear that a statistical analysis method may be used to analyze the experimental data. Nothing in the disclosure indicates that such an analysis could not be performed mentally.
“wherein recording the experimental data and preprocessing the experimental data comprises: classifying the recorded experimental data according to attribute classes of the experimental data, the attribute classes comprises baseline indicators, evaluation indicators, intervention methods or groups, and time; stratifying the classified experimental data respectively; and grouping stratified experimental data of other classes based on one of the attribute classes, to obtain at least two preprocessed experimental arrays”. Classifying data according to attributes, stratifying data in each class into subclasses, and grouping stratified data based on an attribute can be performed in the human mind. Nothing in the limitation indicates that such evaluation and judgement could not be performed mentally. 

At Step 2A, Prong Two 
This judicial exception is not integrated into a practical application because an additional element of “recording the experimental data, and preprocessing the experimental data, to obtain at least two preprocessed experimental arrays” may be characterized as insignificant extra-solution activity, particularly preliminary data gathering for use in the selecting, combining and analysis functions (MPEP 2106.05(g).
Further, additional elements of “a recording module”, and “a processing module” are recited in claim 7 and “A non-transitory computer readable storage medium, storing a computer program, wherein when the program is executed by a processor” the method of claim 1 is implemented. The specification, see paragraph [0076], discloses use of a general-purpose computer as the physical structure forming part of the structure corresponding to modules. Thus, recitation modules in claim 7 may be characterized as use of a general-purpose computer as a tool for implementing the claimed abstract idea. Limitations relating to use of a computer readable storage medium may be characterized as use of a generic computer component as a tool to implement the claimed abstract idea.

Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.

At Step 2B
Claims 1, 7 and 9 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above additional elements may be characterized as use of a computer or computer components as a tool to implement the abstract idea and as insignificant extra solution activity, which is well-understood, routine, and conventional. See MPEP 2106.05(d). Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
Even when considered in combination, these additional elements do not provide an inventive concept or significantly more.
Therefore, claims 1, 7 and 9 are rejected under 35 USC 101 as being directed to an abstract idea without significantly more.

Dependent claims 3 and 4 each further elaborate on the abstract idea recited in claim 1. The additional elements do not integrate the abstract ideas into a practical application and are not sufficient to amount to significantly more than the judicial exception recited in claim 1. 
Dependent claims 5 and 8 each recite an additional element “outputting/output the cyclic statistical result in a specified manner”. This additional element appears to be insignificant extra-solution activity such as mere data outputting in Step 2A Prong Two analysis, see MPEP 2106.05(g). In Step 2B analysis, this additional element is well understood, routine, and conventional under 2106.05(d)(ii) “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, …OIP Techs., Inc., v. Amazon.com, Inc., … (sending messages over a network); buySAFE, Inc. v. Google, Inc., … (computer receives and sends information over a network).
Therefore, dependent claims 3-5 and 8 are also rejected under 35 USC 101 as being directed to an abstract idea without significantly more.

Allowable Subject Matter
Claims 1, 7, and 9 would be allowable if amended to overcome the 35 USC 101 rejections set forth above. 
Claims 3-6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and amended to overcome all pertinent rejections and objections as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XIAOQIN HU/Examiner, Art Unit 2168  

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168